12-1064
         Chang v. Holder
                                                                                       BIA
                                                                                  Weisel, IJ
                                                                               A088 961 020
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 13th day of September, two thousand thirteen.
 5
 6       PRESENT:
 7                DEBRA ANN LIVINGSTON,
 8                DENNY CHIN,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       LIN CHU CHANG,
14                Petitioner,
15
16                         v.                                   12-1064
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Jay Ho Lee, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Anthony W.
27                                     Norwood, Senior Litigation Counsel;
28                                     Micheline Hershey, Attorney, Office
29                                     of Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Lin Chu Chang, a native and citizen of

 6   China, seeks review of a February 23, 2012, order of the

 7   BIA, affirming the March 15, 2010, decision of Immigration

 8   Judge (“IJ”) Robert D. Weisel, which denied his application

 9   for asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).   In re Lin Chu Chang,

11   No. A088 961 020 (B.I.A. Feb. 23, 2012), aff’g No. A088 961

12   020 (Immig. Ct. New York City Mar. 15, 2010).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   both the IJ’s and BIA’s opinions “for sake of completeness.”

17   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008) (per

18   curiam) (internal quotations marks omitted).    The applicable

19   standards of review are well-established.   See 8 U.S.C.

20   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

21   (2d Cir. 2009).

22       Contrary to Chang’s assertions, the agency reasonably

23   determined that he failed to establish that his fear of

                                  2
 1   future persecution was objectively reasonable, because there

 2   was no evidence showing that the Chinese government would be

 3   inclined to punish him for his low-level activities in

 4   support of the China Democracy Party (“CDP”) in the United

 5   States.   See Dong Zhong Zheng v. Mukasey, 552 F.3d 277, 284

 6   (2d Cir. 2009) (A well-founded fear is a “subjective fear

 7   that is objectively reasonable.”) (citations and internal

 8   quotations marks omitted).   As the agency noted, Chang

 9   failed to present any evidence showing that anyone in China

10   was aware of, or had taken any action with respect to, his

11   CDP membership, letter writing, or World Journal article.

12   See Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005)

13   (per curiam) (“In the absence of solid support in the

14   record” a fear of persecution is not objectively reasonable

15   and is “speculative at best.”).

16       Chang’s argument that the agency improperly denied

17   relief due to his limited education and imprecise

18   understanding of the CDP’s goals, in reliance on Rizal v.

19   Gonzales, 442 F.3d 84, 86 (2d Cir. 2006), is misplaced.

20   Unlike the petitioner in Rizal who was improperly found not

21   credible due to his lack of doctrinal knowledge about the

22   Christian faith, 442 F.3d at 89-90, Chang was found to be a


                                   3
 1   CDP member and was attributed authorship of his World

 2   Journal article.   Here, the agency’s findings with respect

 3   to Chang’s limited education, his inability to identify his

 4   statements in the World Journal article, and his

 5   corresponding-imprecise understanding of the CDP’s goals,

 6   merely underscored the agency’s determination that his

 7   involvement with the CDP was low-level.   While Chang takes

 8   issue with the IJ’s findings that his understanding of the

 9   CDP’s goals was imprecise and that he was unable to identify

10   who wrote his World Journal article, where, as here, the

11   agency’s inferences “[are] tethered to the evidentiary

12   record, we will accord deference to the finding[s].”     See

13   Siewe v. Gonzales, 480 F.3d 160, 168-69 (2d Cir. 2007).

14       Similarly, Chang’s argument that the agency ignored his

15   country conditions evidence, which established that his fear

16   of persecution was objectively reasonable, is without merit.

17   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 337

18   n.17 (2d Cir. 2006) (noting that the agency is presumed to

19   have “taken into account all of the evidence before [it],

20   unless the record compellingly suggests otherwise”); Zhi Yun

21   Gao v. Mukasey, 508 F.3d 86, 87 (2d Cir. 2007) (per curiam)

22   (noting that the BIA is not required to “expressly parse or


                                   4
 1   refute on the record each individual argument or piece of

 2   evidence offered by the petitioner” (internal quotation

 3   marks omitted)).   Although Chang points to evidence in the

 4   record discussing the mistreatment of high-level CDP members

 5   for their activities in China, because he failed to show

 6   that he was similarly situated to these individuals, the

 7   agency’s failure to explicitly discuss this evidence does

 8   not compellingly suggest that it was ignored.   See Xiao Ji

 9   Chen, 471 F.3d at 337 n.17; Zhi Yun Gao, 508 F.3d at 87.

10       Lastly, we decline to consider the agency’s denial of

11   CAT relief or its denial of asylum and withholding of

12   removal based on Chang’s family planning and illegal

13   departure claims, because Chang waived those claims in his

14   brief to this Court.

15       For the foregoing reasons, the petition for review is

16   DENIED.   As we have completed our review, the pending motion

17   for a stay of removal in this petition is DISMISSED as moot.

18   Any pending request for oral argument in this petition is

19   DENIED in accordance with Federal Rule of Appellate

20   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

21                               FOR THE COURT:
22                               Catherine O’Hagan Wolfe, Clerk




                                   5